DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is amended. Claim 3 is newly added. Claims 1-3 are currently pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made


Claims 1-3 are rejected under 35 U.S.C. 103 as obvious over Fukui (US 2015/0364761 A1).
Regarding claims 1-3, Fukui teaches a positive electrode active material precursor for a non-aqueous electrolyte secondary battery, the positive electrode active material precursor comprising nickel composite hydroxide particles ([0088] & [0092]) manufactured by a method comprising:												a crystallization process performed in an atmosphere in which an oxygen concentration is preferably greater than 10 volume% and less than 30 volume% ([0114] & [0158]) which overlaps with the presently claimed range; the crystallization process including crystallizing the positive electrode active material precursor including a nickel composite hydroxide particle, in a reaction solution including at least a nickel salt, an ammonium ion supplier, and an alkaline material such as sodium hydroxide, in which an ammonium ion concentration is preferably 5.0 g/L to 20 g/L ([0117]-[0119] & [0122]) which overlaps with the presently claimed range with a specific embodiments using 15 g/L; and a pH value is preferably from 11.0 to 12.0 based on a liquid temperature of 35°C to 60°C ([0126]-[0127], [0148] & [0177]) which overlaps with the presently claimed range (claim 3).									Fukui further teaches the nickel composite hydroxide particles including a void ([0158]) but is silent as to a ratio of an area of the void to the cross section of the nickel composite hydroxide particle being less than or equal to 5.0%, a circular region having a radius of 1.78 µm being set at a position where a ratio of an area of the void to the circular region is maximum, on  the cross section of the nickel composite hydroxide particle, and the ratio of an area of the void to the circular region being less than or equal to 20%.							However, Fukui teaches a nickel composite hydroxide particle having the same composition (i.e Ni1-x-y-zCoxMnyMz(OH)2 (wherein 0.3 ≤ x ≤ 0.7; 0.1 ≤ y ≤ 0.55, 0 ≤ z ≤ 0.4, and M is one kind of element or more selected from Al, Ti, V, Cr, Zr, Nb, Mo, Hf, Ta and W ([0088]-[0090]) as that of the present invention, and produced via the same method as the present invention as recited in instant claim 2 and the instant specification ([0068]-[0093]) as noted above. Accordingly, one of ordinary skill in the art would expect Fukui’s nickel composite hydroxide particles to possess the claimed features of claim 1. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I.

Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment to instant claim 1 has prompted a new ground of rejection in view of Fukui as presented above. As instantly claimed, the subject matter of claims 1-3 is found to be obvious over the teachings of Fukui.														Thus, in view of the foregoing, claims 1-3 stand rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  								A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727